NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                            OCT 20 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

ALEJANDRO HIGINIO VALDIVIEZO-                    No. 06-71787
AGUILAR, aka Alex Higinio Valdiviezo-
Aguilar,                                         Agency No. A026-975-077

              Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 5, 2010 **
                               Pasadena, California

Before: CUDAHY,*** WARDLAW and W. FLETCHER, Circuit Judges.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Richard D. Cudahy, Senior United States Circuit
Judge for the Seventh Circuit, sitting by designation.
      Alejandro Higinio Valdiviezo-Aguilar petitions for review of the decision of

the Board of Immigration Appeals (BIA), which affirmed the Immigration Judge’s

(IJ’s) conclusion that he is removable under INA § 212(a)(2)(A)(i)(II) as an alien

convicted of committing an offense “relating to a controlled substance.” The IJ

also determined that Valdiviezo-Aguilar is removable under INA §

212(a)(7)(A)(i)(I) as an alien present in the United States and not in possession of

any valid entry document. Valvidezo-Aguilar did not contest that basis for finding

removability before the BIA; nor does he challenge it in his petition for review

before us. Because Valdiviezo-Aguilar is removable in any event under INA §

212(a)(7)(A)(i)(I), we would be unable to provide any effective relief even if we

were to decide the merits of his § 212(a)(2)(A)(i)(II) claim in his favor.

Accordingly, Valdiviezo-Aguilar’s petition for review is moot, and must be

dismissed. See Equal Employment Opportunity Comm’n v. Fed. Express Corp.,

558 F.3d 842, 846-47 (9th Cir. 2009) (quoting Pub. Util. Comm’n v. FERC, 100

F.3d 1451, 1458 (9th Cir. 1996)).

      DISMISSED.